Citation Nr: 0730204	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-09 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.  

2.  Entitlement to service connection for cataracts, as 
secondary to a service-connected disability.  

REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions since November 2002 issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefits sought on 
appeal.  

The veteran testified at a hearing held before the 
undersigned in June 2004.  A transcript of that hearing is of 
record.  

In November 2004 the Board denied an initial evaluation in 
excess of 20 percent for diabetes mellitus, and denied 
service connection for cataracts and peripheral neuropathy as 
secondary to a service connected disability.  This decision 
also granted service connection for hypertension and erectile 
dysfunction as secondary to a service-connected disability.  

The veteran appealed the November 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A March 2007 Memorandum Decision vacated and remanded that 
portion of the November 2004 Board decision which denied an 
initial disability rating in excess of 20 percent for service 
connected diabetes and denied service connection for 
cataracts and affirmed that portion of the decision which 
denied secondary service connection for peripheral 
neuropathy.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2007) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, and 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  The Board commits 
remandable error if it does not obtain these records.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also 38 U.S.C.A. 
§ 5103A(c) (requiring VA to obtain pertinent VA records).  

In a January 2007 statement the veteran reported that the 
information pertinent to his appeal was readily available at 
the VA Hospital in Phoenix and Williams Field.  He added that 
he underwent four surgeries the previous summer to lessen the 
pain from neuropathy from diabetes mellitus.  The most recent 
VA treatment records associated with the claims file are from 
August 2005.  In addition, in a June 2007 statement, the 
veteran's attorney requested that VA obtain all updated VA 
treatment records, adding that all treatment had been at the 
VA in Phoenix.  

These statements indicate more recent VA treatment for 
diabetes mellitus.  As any records regarding treatment for 
this condition are potentially pertinent to the appeal and 
are within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

In his January 2007 letter the veteran also indicated that he 
just got his Social Security approved, as he could no longer 
work as a certified nursing assistant.  However, records 
related to a disability claim with the Social Security 
Administration (SSA) have not been associated with the claims 
file.  These records are potentially pertinent to the claims 
on appeal.  VA is required to obtain the SSA records prior to 
deciding the veteran's claims.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (pursuant to duty to assist, VA must 
seek to obtain all pertinent records, including SSA records, 
of which it is put on notice); Dixon v. Gober, 14 Vet. App. 
168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  

The RO sent the veteran a VCAA letter in August 2002, which 
provided notice of the information and evidence required to 
establish entitlement to service connection for cataracts on 
a direct basis, however, this letter failed to inform the 
veteran of the information and evidence required to establish 
service connection as secondary to service-connected 
disability.  

Failure to provide notice of what evidence is needed to 
substantiate the claim is ordinarily prejudicial.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Additionally, it was more recently 
determined that VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the assignment of a 
disability rating and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

On remand, the veteran should be furnished VCAA notice 
regarding the information and evidence necessary to establish 
service connection for cataracts as secondary to a service-
connected disability.  He should also be notified of how a 
disability rating and an effective date would be assigned.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his for 
service connection for cataracts, to 
include as secondary to a service-
connected disability, as well as an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Request all outstanding records of VA 
treatment for diabetes mellitus and 
cataracts.  

3.  Obtain from the Social Security 
Administration all records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

4.  Schedule the veteran for a VA 
examination(s) to ascertain the current 
severity of his diabetes mellitus, to 
determine whether he has cataracts, and 
to provide an opinion as to whether any 
currently diagnosed cataracts are 
secondary to a service-connected 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All necessary tests 
should be conducted.  

Following review of the claims file and 
examination of the veteran, the 
examiner(s) should comment as to the 
severity of the veteran's diabetes 
mellitus and note what medical measures 
are required to control his disease.  The 
examiner(s) should also provide an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed cataracts were caused or 
aggravated by a service-connected 
disability.  (The term, "as likely as 
not," does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.)  The examiner(s) also 
should provide a rationale for all 
conclusions reached.  

5.  After ensuring that all development 
is complete, re-adjudicate the claims.  
If any claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

